DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Miyake (US 2005/0230020), Maruyama (US 2008/0149241), and Takagi (JPH05319016, with English machine translation).
Regarding claims 1-3, Ogawa discloses a pneumatic tire comprising a tread having ground surface comprising grooves (see Fig. 1), the grooves forming a space delimited by two lateral faces and a bottom face. Ogawa clearly illustrates the grooves as having a width and depth in the tire cross-section. While Ogawa does not expressly disclose the grooves as circumferential with width of at least 5mm and depth of at least 4mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Ogawa as claimed since Miyake, similarly directed towards a heavy duty pneumatic tire, teaches that tire circumferential grooves preferably have widths of 2 to 16 mm and depths of 10 to 20 mm ([0032]). One would have been motivated to select groove dimensions known to be suitable for a tire tread and to provide for drainage and wear life. Further, Ogawa depicts the cross-section of the grooves in the axial direction in Fig. 1--therefore, it would have 
Ogawa illustrates an axial cross-section of the tire and does not expressly state whether the land portions are ribs or blocks. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the shoulder land portions as ribs since Maruyama, similarly directed towards a pneumatic tire, teaches configuring the shoulder land portions as ribs and the center portion as block rows to enhance uneven wear resistance and wet resistance ([0006-0007]).
Ogawa discloses a crown reinforcement comprising a working reinforcement (belt layer 12) with two working layers (see belt plies 12a, 12b) made of metal cords crossing at 17 degrees (pg 3).
The outermost belt layer 12b has an undulation in line with the shoulder rib (see Fig. 1). The undulation portion is radially outside the portion of the working layer that is in line with the center of the bottom face of the circumferential groove. Ogawa does not expressly disclose the minimum radial distance between the radially outer surface of the outermost working layer and the tread surface as at least 1mm less than the radial distance between the outermost working layer and the tread surface at the closest groove or the minimum radial distance between the radially outer surface of the crown reinforcement and the tread surface as at most equal to the depth of the closest groove increased by 2mm. It would have been obvious, however, to configure the crown reinforcements with depths as claimed since (1) Ogawa clearly illustrates the undulation of the outermost reinforcements as rising such that the depth is less than the depth of the groove bottom face, thus suggesting a depth relation that satisfies the claimed ranges; and (2) Ogawa teaches that the distance from the undulation to the tread surface (Hs) is 0.30 to 0.80 times the distance from the tread surface to the belt at the center side to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4), suggesting a range of distances between the belt and tread 
Ogawa does not disclose the undulations as comprising a first portion that extends radially towards the tread surface and a second portion that extends radially away from the tread surface. In the same field of endeavor of pneumatic tires having undulating belts/ padding rubber strips, Takagi discloses that during vulcanization, the rubber strips (padding/cushion rubber) tend to decrease in viscosity, increase in fluidity, and move outward in the width direction ([0034]). Takagi teaches positioning the end portion of the belt on the surface of the outer inclined portion of the rubber strips to suppress movement of the strip outwards in the width direction and obtain the desired contour shape and arrangement of the rubber strip and belt ([0034]). Figure 2 illustrates the belt extending radially towards and away from the tread surface as it follows the contour of the rubber strip. It would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the shoulder undulation of the belt in Ogawa such that the outer end of the belt layer extends radially away from tread surface so as to follow the contour of cushion rubber 16 to suppress movement of the strip during vulcanization and ensure the desired contour and position of the strip and belt ([0034,0044]).
Regarding claims 2, 3, 8, 15, and 16, as to the specified distances, as discussed above, It would have been obvious, however, to configure the crown reinforcements with depths as claimed since (1) Ogawa clearly illustrates the undulation of the outermost reinforcements as rising such that the depth is less than the depth of the groove bottom face, thus suggesting a depth relation that lies slightly above the groove depth; and (2) Ogawa teaches that the distance from the undulation to the tread surface (Hs) is 0.30 to 0.80 times the distance from the tread surface to the belt at the center side to prevent a decrease in wear resistance of the tread side end portion and bring a favorable reduction in the force due to the crushing action (pg 4), suggesting a range of distances between the belt and tread surface 
Regarding claims 5 and 6, Ogawa discloses the undulation as located under the shoulder land portions. In Ogawa as modified by Miyake and Maruyama, the tire has a tread pattern with shoulder ribs and center block rows. Accordingly, the undulations would be present in line with all the ribs on the tread surface and only in the ribs closest to the median circumferential plane on each side of this plane (shoulder ribs being the only ribs and closest to the median plane in the tread pattern).
Regarding claim 9, while Ogawa does not expressly disclose the grooves with depth of 6 to 20 mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves of Ogawa as claimed since Miyake, similarly directed towards a heavy duty pneumatic tire, teaches that tire circumferential grooves preferably have depths of 10 to 20 mm ([0032]). One would have been motivated to select groove dimensions known to be suitable for a tire tread and to provide for drainage and wear life.
Regarding claim 11, Ogawa teaches a layer of padding rubber under the undulation (see 16 in Fig. 1). The padding supports the undulation of the belt layer. As to the padding layer thickness, Ogawa teaches the shoulder thickness Hs as 14mm and the center thickness of 20mm in the example (see pg 4)--thus the undulation height provided by the padding layer is about 6mm. 
Regarding claim 13, the crown reinforcement consists of two working plies (12a, 12b) and a hooping ply (12c--the cord layer "functions to suppress tire peripheral growth," [pg3, line 114]; therefore, the layer is considered to be a hooping layer). Alternatively, if Ogawa's disclosure of 12c is insufficient, Examiner takes Official Notice that is well known and conventional in the tire art to configure plies as hooping plies with circumferentially oriented cords to suppress peripheral growth due to centrifugal forces.
Regarding claim 14, the padding layer is radially on the inside of the working layers (see Fig. 1).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Miyake (US 2005/0230020), Maruyama (US 2008/0149241), and Takagi (JPH05319016, with English machine translation) as applied to claim 1 above, and further in view of Matsuda (US 2009/0236022) or Kawashima (JP06-293026, with English machine translation).
Regarding claim 4 and 17, while Ogawa does not disclose the groove bottom gauge, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the distance between the bottom face and the radially outermost working layer as 1 to 5 mm in view of one of Matsuda, similarly directed towards a tire, teaches configuring the groove bottom gauge as ranging from 1 to 2.7 mm for passenger vehicle tires to 4 to 6.5 mm for heavy duty tires ([0045]) or Kawashima, similarly directed towards a tire tread, teaches gauges ranging from 1.4 to 2.8 mm for passenger cars, 2.0 to 4.0 for trucks, and 4.0 to 6.8 mm for heavy load (abstract, [0005]). One would have been motivated to select a gauge of based on competing factors of groove volume, tread thickness (tire weight/cost), and prevention of belt damage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Miyake (US 2005/0230020), Maruyama (US 2008/0149241), and Takagi (JPH05319016, with English machine translation) as applied to claim 1 above, and further in view of Serva (US 2018/0207996).
Regarding claim 7, while Ogawa does not disclose tread wear indicators, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the tread of Ogawa with wear indicators since (1) tread wear indicators and extremely common and conventional in the tread art for use in assessing wear levels of a tire; and (2) Serva, similarly directed .

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Miyake (US 2005/0230020), Maruyama (US 2008/0149241), and Takagi (JPH05319016, with English machine translation) as applied to claim 1 above, and further in view of Miyazaki (US 2002/0088523).
Regarding claims 10 and 18, Ogawa does not disclose a radially outermost layer comprised of textile reinforcing elements arranged at an angle of at most 10 degrees. It is conventional in the tire art, however, to provide an outer circumferential band or hooping reinforcement layer to restrain radial expansion of the tire. For example, Miyazaki, similarly directed towards a tire, teaches an outer band 10 made of organic fiber cords such as polyester or rayon and arranged at less than 5 degrees to the circumferential to prevent the rising of a breaker (working belt layers) due to centrifugal force ([0020-0021]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the crown reinforcement structure of Ogawa with a radially outer most layer of textile cords as claimed since Miyazaki, similarly directed towards a pneumatic tire, teaches providing the outer layer of a belt with a band of circumferential textile cords to prevent the rise of belt reinforcement plies due to centrifugal force ([0020-0021]).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP S62-261505, with English machine translation) in view of Miyake (US 2005/0230020), Maruyama (US  as applied to claim 1 above, and further in view of Hartz (US 3599696).
Regarding claims 12 and 19, Ogawa is silent as to the tan delta of the padding rubber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tan delta value to be less than that of the tread since Hartz, similarly directed towards a pneumatic tire, teaches configuring the under the tread and adjacent the belt edges with a low hysteresis rubber to reduce heat build-up, lower operating temperature, and improve durability and (col 3, lines 22-56; col 4, lines 68-75). Hartz discloses the "low hysteresis rubber" is less than the rubber of the tread under the same cyclic loading conditions. Examiner notes that hysteresis is measured with dynamic loss tangent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13, 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/343603 (reference application) in view of Maruyama (US 2008/0149241). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of '603 are both directed towards a tire having tread delimited by grooves, and a crown reinforcement comprising working layers with at least one undulation, said undulation positioned a distance from the tread surface relative to the position of the base of the closest groove and outermost layer of crown reinforcement located under the groove. While '603 does not disclose the grooves as circumferential or the tread as having ribs as recited in the instant claim 1, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread as claimed since Maruyama, similarly directed towards a pneumatic tire, teaches configuring the tread with 
Claims 2-4, 7-13, 15-19 encompass substantially the same limitations as claims 2-17 of the '603 application. As to claims 5 and 6, it would have been obvious to a person having ordinary skill in the art at the time of the invention to position the undulation under any of the land portions including the shoulder ribs in '603 as modified by Maruyama.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-10, 13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/343520 (reference application) in view of Maruyama (US 2008/0149241). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application and claim 1 of '520 are both directed towards a tire having tread delimited by grooves, and a crown reinforcement comprising working layers with at least one undulation, said undulation positioned a distance from the tread surface relative to the position of the base of the closes t groove and outermost layer of crown reinforcement located under the groove. While '520 does not disclose the grooves as circumferential or the tread as having ribs as recited in the instant claim 1, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread as claimed since Maruyama, similarly directed towards a pneumatic tire, teaches configuring the tread with circumferential grooves, shoulder land portions as ribs, and the center portions as block rows to enhance uneven wear resistance and wet resistance ([0006-0007]).
Claims 2-4, 7-10, 13, and 15-18 encompass substantially the same limitations as claims 2-14 of the '520 application. As to claims 5 and 6, it would have been obvious to a person having ordinary skill in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/03/2022 have been fully considered but they are not persuasive. Applicant argues that Ogawa does not disclose the amended claim limitation requiring the undulation to extend radially towards and radially away from the tread surface.
In response to the new limitation, Examiner has cited newly discovered reference Takagi (JP05-319016). Takagi discloses configuring the outer edge of the belt to extend radially inwards so as to follow the outer surface of a padding rubber thereby suppressing the padding rubber's movement during vulcanization ([0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749